Case 19-16594-mdc   Doc 7   Filed 10/22/19 Entered 10/22/19 12:09:02   Desc Main
                            Document     Page 1 of 12
Case 19-16594-mdc   Doc 7   Filed 10/22/19 Entered 10/22/19 12:09:02   Desc Main
                            Document     Page 2 of 12
Case 19-16594-mdc   Doc 7   Filed 10/22/19 Entered 10/22/19 12:09:02   Desc Main
                            Document     Page 3 of 12
Case 19-16594-mdc   Doc 7   Filed 10/22/19 Entered 10/22/19 12:09:02   Desc Main
                            Document     Page 4 of 12
Case 19-16594-mdc   Doc 7   Filed 10/22/19 Entered 10/22/19 12:09:02   Desc Main
                            Document     Page 5 of 12
Case 19-16594-mdc   Doc 7   Filed 10/22/19 Entered 10/22/19 12:09:02   Desc Main
                            Document     Page 6 of 12
Case 19-16594-mdc   Doc 7   Filed 10/22/19 Entered 10/22/19 12:09:02   Desc Main
                            Document     Page 7 of 12
Case 19-16594-mdc   Doc 7   Filed 10/22/19 Entered 10/22/19 12:09:02   Desc Main
                            Document     Page 8 of 12
Case 19-16594-mdc   Doc 7   Filed 10/22/19 Entered 10/22/19 12:09:02   Desc Main
                            Document     Page 9 of 12
Case 19-16594-mdc   Doc 7    Filed 10/22/19 Entered 10/22/19 12:09:02   Desc Main
                            Document      Page 10 of 12
Case 19-16594-mdc   Doc 7    Filed 10/22/19 Entered 10/22/19 12:09:02   Desc Main
                            Document      Page 11 of 12
Case 19-16594-mdc   Doc 7    Filed 10/22/19 Entered 10/22/19 12:09:02   Desc Main
                            Document      Page 12 of 12
